EXHIBIT 10.13 August 27, 2012 J. Brett Pope Chief Executive Officer SWK Holdings Corporation 15770 Dallas Parkway Suite 1290 Dallas, TX 75248 Dear Brett: The purpose of this letter is to confirm the understanding of Pine Hill Group and New Jersey limited liability company (“Consultant”) of Consultant’s engagement to provide certain financial consulting services to SWK Holdings Corporation, a Delaware corporation (the “Company”). SCOPE OF SERVICES The Scope of Services (“Services”) includes providing the services of Charles as the Company’s principal financial officer (as defined in the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Services to be provided by Consultant and Mr. Jacobson, which include include all functions generally associated with the position of chief financial officer (“CFO”) including, but not limited to the following: a. Oversight of the Company’s accounting and finance organization; b. Preparation and review of the Company’s filings under the Exchange Act, including the quarterly and annual reports on Form 10-Q and Form 10-K, respectively, and the current reports on Form 8-K (collectively, the “Periodic Reports”), signing of the quarterly and annual reports, and providing the certifications required by Rule 13a-14 of the Exchange Act; c. Oversight of the preparation of and review of the quarterly and annual financial statements and other financial information; d. Oversight and review of the Company’s period end closing documents that support the information presented in the financial statement and Periodic Reports; e. Assistance in the completion of the annual audit and quarterly reviews of the Company’s financial statements; f. Completion of any checklists or certifications required by (i) the Company’s auditors, including the Generally Accepted Accounting Principles (“GAAP”) Checklist, the SEC Checklist and management representation letters;(ii) the administrators of the Company’s outstanding warrants and equity compensation plans; and (iii) any lenders; g. Assistance in complying with Section 404 of the Sarbanes-Oxley Act of 2002 and related rules and regulations (“SOX”); h. Assistance as the Company considers necessary with any comments or issues that are raised by the Company’s auditors; i. Assistance as the Company considers necessary with respect to any comment letters received by the Securities and Exchange Commission; j. Meeting with members of management, the Board of Directors and the Audit Committee upon request, including attendance at all meetings of the Audit Committee; k. Other projects, task or assignments as directed by the Company’s management. PROFESSIONAL FEES Our fees for our services will be a function of the number of hours each professional spends on the project. Our fees for the services outlined in the Scope of Services will be $150 per hour subject to a quarterly cap per the following schedule: Work performed during the quarter ended March 31: $35,000
